Name: 89/563/EEC: Commission Decision of 16 October 1989 approving the plan for the eradication of classical swine fever submitted by Greece (only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  means of agricultural production
 Date Published: 1989-10-24

 Avis juridique important|31989D056389/563/EEC: Commission Decision of 16 October 1989 approving the plan for the eradication of classical swine fever submitted by Greece (only the Greek text is authentic) Official Journal L 307 , 24/10/1989 P. 0039 - 0039*****COMMISSION DECISION of 16 October 1989 approving the plan for the eradication of classical swine fever submitted by Greece (Only the Greek text is authentic) (89/563/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 3a thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Decision 87/488/EEC (4), and in particular Article 5 thereof, Whereas by letter dated 15 June 1989, Greece has communicated to the Commission a new plan for completing the eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), as last amended by Directive 87/486/EEC (6), and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for completing the eradication of classical swine fever submitted by Greece is hereby approved. Article 2 Greece shall bring into force by 1 August 1989 the laws, regulations and administrative provisions for implemeting the plan referred to in Article 1; Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 16 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 280, 3. 10. 1987, p. 21.